September 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  HARRIS COUNTY COMMUNITY SUPERVISION AND CORRECTIONS
                  DEPARTMENT, Appellant

NO. 14-14-00180-CV                          V.

                          PAULA TREJO, Appellee
                     ________________________________

      This cause, an appeal from the order in favor of appellee, Paula Trejo,
signed, February 14, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

     We order appellant, Harris County Community Supervision and Corrections
Department, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.